750 N.W.2d 300 (2008)
In re Petition for Immediate Transfer to Disability Status of Diana Lynn BRENNAN, a Minnesota Attorney, Registration No. 198468.
No. A08-894.
Supreme Court of Minnesota.
June 10, 2008.

ORDER
ALAN C. PAGE, Associate Justice.
The Director of the Office of Lawyers Professional Responsibility and respondent *301 Diana Lynn Brennan have entered into a stipulation for transfer of respondent to disability inactive status under Rule 28(a), Rules on Lawyers Professional Responsibility (RLPR), without further proceedings. The stipulation and a petition for transfer to disability inactive status have been filed in the above-entitled matter. Respondent is not currently practicing law.
The court has reviewed the petition and stipulation and concludes that transfer to disability inactive status is appropriate.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that, effective immediately, respondent Diana Lynn Brennan is transferred to disability inactive status under Rule 28, RLPR. During the period that respondent is on disability inactive status, respondent may not render legal advice, discuss legal matters with clients, or otherwise engage in the practice of law. Should respondent petition for reinstatement under Rule 18 and 28(d), RLPR, respondent shall be required to establish through expert psychological or psychiatric evidence that she has undergone treatment and is psychologically fit to resume the practice of law.